The opinion of the Court was delivered by
Black, J.
Testator devised lands to his sons, and as to his daughter Mary, ordered that she should, “ in' case of need, be supported in a comfortable manner of the proceeds of my land.” This is a proceeding in the Orphans’ Court, commenced by Mary against the present owner of part of the land, who claims under one of the devisees, to compel him to give her that share of her comfortable maintenance which is chargeable upon the land owned by him.
We have no doubt that the land is charged with this burden— directly charged; and we are equally clear that the Orphans’ Court not only has jurisdiction, but exclusive jurisdiction of the subject. Indeed the answer does not deny that it is a charge. The ground of defence which the respondent has taken on the record is, that the complainant does not need a maintenance out of this land, having other means of support. This was a question of fact, to try which an issue might have been ordered. But none was demanded. The matter was left to the Court, and being determined by the Court, it is as binding on us as if it had been found in the same way by a jury. We may add, however, that the construction given to the will, the adjudication upon the evidence, and the shape of the decree, have our entire approbation.
Decree affirmed.